NO. 12-16-00125-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

LEIGH A. HUMPHREYS,                                       §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Leigh Ann Humphreys, has notified this Court by letter that the underlying
proceeding in the trial court has been settled. Along with her letter, Relator provided a copy of
opposing counsel’s confirmation that the case has been settled and his agreement that this
original proceeding may be dismissed. Citing Texas Rule of Appellate Procedure 42.1(a)(2),
Relator asks that we dismiss this original proceeding. However, dismissal is not one of the
actions authorized by the cited rule. See TEX. R. APP. P. 42.1(a)(2) (specifying three actions
appellate court may take when agreement is filed with appellate clerk; dismissal not one of
specified actions).
         Nevertheless, we conclude that, based on Relator’s letter and accompanying
documentation, the petition for writ of mandamus is moot. See In re Kellogg Brown & Root,
Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a
controversy ceases to exist between the parties at any stage of the legal proceedings.”).
Accordingly, we dismiss Relator’s petition for writ of mandamus as moot.
Opinion delivered July 20, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

        TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 20, 2016


                                        NO. 12-16-00125-CV


                                 LEIGH A. HUMPHREYS,
                                         Relator
                                           V.
                              HON. DEBORAH OAKES EVANS,
                                       Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by LEIGH A. HUMPHREYS, who is the Relator in Cause No. 87,12186, pending on the
docket of the 87th Judicial District Court of Anderson County, Texas. Said petition for writ of
mandamus having been filed herein on April 27, 2016, and the same having been duly
considered, because it is the opinion of this Court that the petition for writ of mandamus is moot,
it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed. Costs are assessed against the party incurring
them.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.